DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Brake Pad Wear Sensor Using Magnetic Damping

Claim Objections
Claims 2, 9 and 11 are objected to because of the following informalities: The claim 2 limitation “first and second targets in the magnetic field” should read “first and second targets in the first and second magnetic fields respectively,”.  The claim 9 limitation “so that the movement of the second target toward the second coil face no effect on the inductance” should read “so that the movement of the second target toward the second coil face has no effect on the inductance”. The claim 11 limitation “first and second targets in the magnetic fields” should read “first and 
first and second magnetic fields respectively,”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-2 and 10-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 10-11 of U.S. Patent No. 10337576. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims of U.S. Patent No. 10337576 contain all the limitations of the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 4 and 14, the limitation “configured to measure brake pad wear beginning at a predetermined point toward the end of the life of the brake pad” is unclear since any time since installation of a brake pad is toward the end of the life of the brake pad. For the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mullenix (US 20160069662; “Mullenix”), in view of Buge (US 20040075450; “Buge”).

Regarding claim 1, Mullenix discloses, in figures 1 and 4, a brake measuring system (400) for a vehicle disc brake system (¶ 0025, “disc brake assembly”), comprising: a first coil (210) having a first coil face (not enumerated, see figure 4, examiner notes the axial end of coil 210 forms a face adjacent to the target) and being excitable to create a first magnetic field (214); a first target (208) spaced a fixed distance ((222), examiner notes the plane of the target is a fixed distance from the coil) from the first coil face (see prior comment), wherein the first coil (210) 
Mullenix fails to explicitly disclose a brake pad wear measuring system where coil/target pairs respectively move relative to each other in response to braking and the inductance of the coils vary with brake pad wear and is indicative of brake pad wear.
Buge teaches, in figures 1 and 5,  a brake pad wear measuring system (see figure 1) for measuring brake pad wear (19), wherein the first coil (40) and the first target (39) are configured for movement relative to each other (see figure 5, examiner notes Buge’s core moves with respect to the coil when the caliper is actuated in a braking operation) in response to application of the disc brake system (see figure 5) so that the first target (39) covers a portion of the first coil (40) that varies with the amount of brake pad wear (¶ 0056, the position of the core is proportional to the thickness of the brake lining) and varies the inductance (¶ 0056, the inductance of the coil varies depending on the core’s position) of the first coil (40), the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buge’s scheme of determining an amount of brake pad wear by measuring a variance in inductance due to a position change of a coil/target system into Mullenix’s brake assembly inductive position detector to monitor brake pad wear. Doing so increases application of the detection system. 

Regarding claim 2, Mullenix and Buge disclose, in Mullenix’s figures 1, 4 and 7-8, a controller (Mullenix (138)) configured to excite the first and second coils (Mullenix (210, 410)) to produce the magnetic fields (Mullenix (214, 414)) and for measuring the inductance (Mullenix, ¶ 0042-0043) of the first and second coils (Mullenix (210, 410)), wherein the controller (Mullenix (138)) is configured to respond to changes in inductance (Mullenix, ¶ 0042-0043, examiner notes decay rates and resonant frequency vary with inductance) in the first and second coils (Mullenix (214, 414)) caused by movement of the first and second targets (Mullenix (208, 418)) in the first and second magnetic fields (Mullenix (210, 410)) respectively, to provide a signal (Mullenix (726, 880)) indicative of brake pad wear (¶ 0056, examiner notes Buge’s brake lining wear sensor operates based on inductance varying with respect to brake lining thickness).



Allowable Subject Matter
Claims 3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claim 1 including the first and second coil faces are oriented perpendicular to each other, the first target is oriented parallel to the first coil face, and the second target is oriented parallel to the second coil face. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 5, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claim 1 including the second coil is smaller than the first coil and the second target completely covers the second coil regardless of the amount of brake pad wear. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 6, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claim 1 including the first target has a generally tapered configuration, and the second target has a generally rectangular configuration. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 7, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claim 1 including the first and second targets are oriented 
Regarding claim 8, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claim 1 including the first target moves parallel to the first coil face in response to brake application, and the second target moves normal to the second coil face in response to brake application. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 9, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claim 1 including the second coil is sized so that movement of the second target toward the second coil face no effect on the inductance of the second coil until the brakes reach a predetermined amount of wear. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

Claims 4 and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10-13 and 15-19 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 10, although Mullenix and Buge teach a brake measuring system with first and second coil/target pairs configured so that each target moves relative to its respective a second target configured to move toward the second magnetic field in response to application of the disc brake system and have no effect on the inductance of the second coil until the brake pad reaches a predetermined amount of wear, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856